Case: 15-12812   Date Filed: 10/27/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12812
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:14-cr-00462-VMC-AEP-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

CARLOS JONATHAN QUIJIJ FRANCO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 27, 2016)

Before TJOFLAT, HULL and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-12812    Date Filed: 10/27/2016   Page: 2 of 2


      Jeffrey G. Brown, appointed counsel for Carlos Franco in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel=s assessment of the

relative merit of Franco’s appeal is correct. Because independent examination of

the entire record reveals no arguable issues of merit, counsel=s motion to withdraw

is GRANTED, and Franco’s convictions and sentences are AFFIRMED.




                                         2